Cornell, J.
Whether, under our constitution, any officer of the executive department of the state government can be subjected to judicial control and interference in the performance of an official duty, is a question which has been before this court in different forms and at different times for consideration and decision, and the holding has uniformly been against the .existence of any such jurisdiction or power in the courts. Matter of the Application of the Senate, 10 Minn. 56 (78;) Rice v. Austin, 19 Minn. 104; County Treasurer of Mille Lacs County v. Dike, 20 Minn. 363; St. Paul & Chicago Ry. Co. v. Brown, 24 Minn. 517, 573, 574. The reasons for the holding are fully stated in Rice v. Austin, and County Treasurer v. Dike, supra, and need not be restated here. It rests upon the constitutional principle that each of these depart,*6ments of government is entirely independent of the others, so that neither can be made amenable to any other for its action or judgment in discharging the duties imposed upon it, whatever their source or nature.
The principle applies to the performance of all official duties, whether imposed by the constitution, or by legislative enactment simply, or whether they are of a character strictly ministerial, or such as call for the exercise of discretion and judgment alone. It follows that every act done or attempted to be done by any officer of the executive department, in his official and. not in his individual capacity, is shielded from all judicial interference or control, either by mandamus or injunction, even though such act may be founded in an error of judgment, or an entire misapprehension of official duty under the law. The acts complained of and sought to be enjoined in this action are clearly acts which the defendant Pillsbury is threatening to do in his official capacity as the governor of the state, and not as an individual. The court, therefore, as against him, can take no cognizance of this action, nor grant the preventive relief prayed for by the plaintiff. If the action is dismissed, as it must be as against this defendant, for want of any jurisdiction over the governor, whether it can still be maintained against the other defendants, who are the respondents herein, is the only question remaining for consideration and decision. To sustain it against them alone, it must appear that they have such an interest in the subject-matter of the action as makes them liable to the plaintiff in respect to the demand which constitutes the groundwork of the complaint. Story Eq. Pl. §§ 503, 513, 520, 731 and 734.
No cause of action is stated against the respondents alone. For its foundation, the action rests wholly upon the theory that, under a contract between the corporation plaintiff and the state, certain lands acquired by the latter, under a congressional grant in aid of the construction of a line of railroad from Watab to Brainerd, equitably belong to the plaintiff, *7upon the payment of certain claims held by the respondents and others for partly building that line of-road; and that the governor, acting in his official capacity for and on behalf of the state, is wrongfully and unlawfully about to sell and dispose of such lands in parcels, and to pass the legal title thereto, which is now vested in the state, to such parties as may become the purchasers, at public sale. Such disposition and transfer of title, it is alleged, will greatly prejudice the. equitable right of the plaintiff to the lands, involve it in a multiplicity of suits, and cause irreparable loss and injury. Against this apprehended wrong this action is mainly directed, and the only cause of action stated is the alleged wrongful act of the governor by which it is threatened to be accomplished. With this act respondents are in no way connected by any allegations in the complaint. It is not pretended that they have, or claim to have, any title to, estate in, or possession of the lands; that the governor is acting in the matter under any authority derived from them, or that he is in any way subject to their control. They are powerless either to compel, or to prevent him from doing the acts complained of, which, it is alleged, he is about to do. They are, therefore, under no legal duty or liability to the plaintiff in respect thereto, and no action can be maintained against them on account of the same, or to enjoin their commission.
The accounting asked for by appellant in respect to that portion of the claims held by the respondents, which have been incurred in the construction of the Watab & Brainerd line of road, is sought solely in aid of the preventive relief of a perpetual injunction against the threatened sale and conveyance of the lands. Its object is to ascertain and determine, by a judicial decision, the amount of that portion of such claims, to the end that the appellant, by paying the same, or depositing the amount thereof in court for that purpose, may become equitably entitled to a conveyance of the legal title from the state, and to a decree restraining the sale and a transfer of the title to other .parties-; and this is the only ground upon *8which the right to an accounting is based. If such preventive relief cannot be had, because of want of jurisdiction over the only party against whom it can be enforced, it is evident that the auxiliary relief sought will be of no avail whatever, and cannot be made effectual for any purpose.
No judgment which the court can render in this action between the plaintiff and the respondents alone can affect the legal title to the lands in question as against the state, in which such title is vested, nor as against any of its grantees, for the reason that the state is not a party to the action; and the lands themselves cannot be affected by any such judgment, for the reason that the action itself is not a proceeding in rem, and the property has not been subjected to the jurisdiction of the court.
In any view, therefore, the litigation which is sought to be continued and carried on between the plaintiff and the respondents alone must necessarily prove fruitless and abortive, and this alone is sufficient cause why a court of equity ought to refuse to entertain it. It follows, from these views, that the decision of the court below was correct, both in its conclusion and the ground upon which it was placed.
Conceding, however, the correctness of appellant’s position, that the court erred as to the question of jurisdiction, the order it made must nevertheless be sustained, for the reason that the complaint discloses no equity or cause of action entitling the plaintiff to the relief it asks against any of the defendants. Whatever legal or equitable rights appellant may have in the premises flow entirely from the legislative act of March 1, 1877, entitled “An act to provide for the completion of the lines of railroad commonly known as the St. Paul & Pacific extension lines.” Sp. Laws 1877, c. 201. These lines comprised the then uncompleted lines of road from Watab to Brainerd, and from St. Cloud, via Crookston, to St. Yincent, in aid of each of which congress had made a grant of lands to the state. By the first section of this act, all the franchises and grants of land appertaining to the former of *9'these two lines of road were declared forfeited to the state; and it was one of the purposes of the act to regrant the same to whatever company might undertake the construction of the road, under and in pursuance of its provisions. The appellant company availed itself of the privileges of the act, and has completed the road from Watab to Brainerd; and the •question now for consideration concerns the rights of the company in respect to the 100,000 acres of land which are in terms reserved to the state, out of the congressional grant .applicable to that line of road, by section 9 of that act. The company, in accepting the provisions of the act, and the privileges and grants it conferred, took them expressly “subject to the exceptions, limitations, terms and conditions therein mentioned.” (Section 1.) Whether, in disposing of the congressional land grant applicable to this line of ro.ad •anew, the state, as against the United States, had any author-, ity to prescribe these “exceptions, limitations, terms and con•ditions,” or whether they were at variance with the purposes •and terms of the grant from congress, are questions that need not be considered, as the appellant company is not in a position to raise any questions of that character. No one but the United States can complain that the conditions subsequent ■annexed to the grant to the state have not been complied with, •or have been violated. Baker v. Gee, 1 Wall. 333. As against the appellant, the state, in turning over the grant to it, could rightfully impose whatever burdens or conditions, or make ■any reservations, it saw’ fit, and for any purposes satisfactory to the legislature.
Section 9 of the act enacts as follows: *10of any grant of lands which has been or which hereafter shall be made to aid in the construction of said lines of railroad, shall be reserved and retained by the state, to be used by it. for the payment of the claims incurred for work and material furnished in the construction of said lines of railroad, statements of which claims were filed in the state auditor’s office,: in pursuance of an act of the legislature approved February 21, 1874, entitled,” etc.
*9“One-half of all the land up to 200,000' acres in quantity, ■which shall be first acquired on account of the construction •of the present uncompleted line of railroad from Watab to Brainerd, or any part thereof, and one-half of all the lands up to 400,000 acres which shall be first acquired on account of the construction of the present uncompleted line of railroad from Crookston to St. Vincent, or any part thereof, by virtue
*10“If any of the lands so reserved shall remain undisposed of by the state after the payment of the claims of the said claimants, such residue shall be conveyed by the governor to-the company which shall have, completed the portions of railroad to which the lands comprising such residue shall appertain. The land so reserved shall be applied to the purposes for which such reservation is made, in manner following: The governor, attorney general and railroad commissioner, or any two of them, shall, as soon as may conveniently be after the passage of this act, examine into the claims, statements-of which have been filed in the state auditor’s office, as hereinbefore mentioned, and adjust and ascertain the amount remaining owing and unpaid to the parties respectively who have-filed such claims for work or materials, or for both, furnished, in the construction of said extension lines of railroad; and they shall file in the state auditor’s office a compiled statement of the amounts so ascertained by them to be owing and unpaid upon said claims, to the said parties respectively. In. ascertaining the amounts so owing to said claimants, the said officers shall be empowered to examine witnesses under oath; and the concurrence of any two of said officers shall be sufficient for the determination of the amount remaining owing on any such claim. If it shall be made to appear to-said officers that the work or materials embraced in any such claim were furnished by the claimant under a contract with, any other of said -claimants, such fact shall be set forth in such statement.
“Whenever, after the amounts remaining unpaid upon said *11claims shall have been ascertained as herein provided, and any of the lands reserved as herein provided shall have been patented or otherwise conveyed by the United States to this state, such lands, or so much thereof as may he necessary for such purpose, shall be sold by the governor at public auction, and the net proceeds of all such sales be forthwith distributed ratably by the governor among said claimants, in proportion to the amounts found to remain due and owing upon their respective claims as herein provided; such notice of the time and place of such sale being first given as the governor shall consider best calculated to inform the public thereof. Such sales shall take place from time to time, as portions of the lands reserved as herein provided shall be patented or otherwise conveyed by the United States to the state, until the net proceeds of such sales shall have become sufficient to pay said claims in full, or until all such lands shall have been all sold.”
The section also provides for a conveyance by the governor to the purchasers of the lands that may be so sold. It also directs how the reserved, lands shall be selected by the governor, and that the “selections shall be made from time to time, as the lands are acquired from the United States, until 300,-000 acres in all shall have been so selected and set apart.”
The evident purpose of this section was to retain in the state the title and control of the lands thereby reserved, to be disposed of in the manner and for the purposes therein stated, until the objects of the reservation should be fully accomplished, and that then, and not before, the company building and completing either of said lines of road should be entitled to receive from the governor a conveyance of that portion of the “residue” thereof, pertaining to the line of road thus completed, which should remain undisposed of by the state at that time. The specific claims intended to be benefited by the provisions of the act are identified as those which .were filed with the state auditor, under the act of February 21, 1874, and their nature and character are shown, not only *12by that act, in which it is stated by whom and on what account they were incurred, but by that clause of the section under consideration-which says that they were “incurred for work and material furnished in the construction of both said extension lines of railroad.” That no distinction was intended to be made in respect to the adjustment or payment of the claims, or the funds out of which they were to be paid, is apparent from the provisions regulating the adjustment of the claims, the sale of the reserved lands,-and-the distribution of the net proceeds among the claimants. Only the aggregate amount owing and unpaid upon each claim is required to be found and specified in the “compiled statement” of claims, without any finding or statement as to how much of it accrued in the construction of either line of road. After this “compiled statement” is made and filed, the selections are to be made, and the sales proceeded with from time to time, as the granted lands pertaining to said lines of road are patented or certified to the state; and upon each sale of any of the reserved lands, the net proceeds realized therefrom are to be distributed ratably among all the claimants, according to the several amounts found to be owing them, as shown by said “compiled statement.”
As, under the congressional grant, the state was entitled to have the granted lands pertaining to each ten-mile section of rpad patented or certified upon the completion of every such section, it is obvious that, in the enactment of this section 9 of the act now under consideration, the legislature must have fully contemplated the contingency that has since happened —that, in carrying out its provisions, all the lands which were reserved from the grant given by congress in aid of the Watab & Brainerd line of road might, by reason of the prior completion of that line, be required to be sold and applied toyards the satisfaction of said claims, before any of the lands pertaining to the other line would be reached; and that, in such event, the first-named reservation might be subjected to more than a proportionate, share of the burden of, *13satisfying such claims. But the appellant company has no legal right to complain of this apparent hardship, for the reason that it voluntarily availed itself of the provisions of the act and its benefits, with full knowledge of all the burdens the happening of such a contingency might entail.
In respect to the amounts which were awarded to the several claimants by the commission which was created for that purpose by the act, the determinations of the officers composing the commission are final and conclusive. It is not shown .by any allegation that they have in any manner exceeded the authority delegated to them, and the act makes no provision for reviewing or correcting any errors of judgment they may have committed.
The suggestion that the questions submitted for their determination involve the exercise of judicial power, such as cannot, under the constitution, be conferred upon members of the. executive department, is without any foundation whatever in fact. In providing for the sale of the lands in question, and ’ the distribution of the net proceeds among the claimants, the state was simply dealing with its own property, under the restraint of no contract obligations to either the claimants or the appellant company. As to them, it could dispose of the proceeds in any manner and upon any principles it saw fit. It was within the sole discretion of its legislature to adopt any other-mode of disposition and distribution than that contemplated by this act. It might arbitrarily have designated ' in the act each claimant, and the particular amount which he should be entitled to receive out of the bounty from the state, and no one would have any legal right' to complain. Instead of this, it has seen fit to submit the matter of the adjustment of such claims, under certain prescribed regula-1 tions, to officers of its own selection, and in whose judgment it has confidence;- and it has declared that their determination in the matter shall form the basis upon which the bounty of the state shall be apportioned among the claimants; and if: *14it is satisfactory to the state, no one else can complain, as it affects the personal or property rights of nobody.
In view of these considerations, the court is of the opinion that, upon the allegations of the complaint, the appellant company has not shown itself entitled to any relief against the commission of the acts which, it is charged, the governor is about to commit, even though that officer can be and has been, in this case, properly subjected to the jurisdiction of the court. Nor can an accounting be required of the respondents herein in respect to their claims, for, if the views already expressed are correct, it is clear that, upon the facts stated in the complaint, no sufficient ground for an accounting exists.
Order affirmed.